               Case 8:21-bk-02588-CPM          Doc 51      Filed 06/03/21       Page 1 of 6




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
                                    www.flmb.uscourts.gov

In re:
                                                                 Case No.: 8:21-bk-02588-CPM
WORK CAT FLORIDA, LLC f/k/a
WORK CAT TRANS GULF, LLC,                                         Chapter 11

          Debtor.
                                                 /

         DEBTOR’S AMENDED EMERGENCY MOTION TO ASSUME EXECUTORY
            CONTRACT WITH NOWACCOUNT NETWORK CORPORATION
             AND TO APPROVE SALE OF POST-PETITION RECEIVABLES

               Emergency Hearing Requested on or before June 4, 2021 at 11:00 AM

          WORK CAT FLORIDA, LLC formerly known as WORK CAT TRANS GULF, LLC

(the “Debtor” or “WCF”), by counsel and pursuant to Sections 105, 363, 364, and 365(a)1 of Title

11 of the United States Bankruptcy Code (the “Bankruptcy Code”), and Fed. R. Bankr. P. 4001,

moves for entry of an order authorizing the Debtor to assume the amended executory contact, by

and between the Debtor and NOWaccount Network Corporation (“NOW”), and approving the

sale of receivables post-petition to NOW. In support of this Motion, the Debtor states as

follows:

                                           BACKGROUND

          1.     On May 18, 2021 (the “Petition Date”), the Debtor filed a voluntary petition

commencing this case as a Subchapter V of Chapter 11 of the Bankruptcy Code. The Debtor

continues to operate its businesses as debtor-in-possession pursuant to Sections 1107(a) and 1108


1
  The NOW Contract is essentially a factoring agreement of the Debtor’s receivables. There is conflict as
to whether factoring is a true sale of receivables, or provides the factor with a security interest in the
“sold” receivable. The Debtor is not requesting the Court make this determination at this time, but instead
reserve on that issue if it ever becomes relevant.
            Case 8:21-bk-02588-CPM          Doc 51     Filed 06/03/21     Page 2 of 6




of the Bankruptcy Code.

       2.      The Debtor is a party to that certain NOWaccount Merchant Services Agreement

dated December 22, 2020 (the “Initial Contract”) with NOW, which accelerates invoice

payments in favor of the Debtor. On May 19, 2021, the Debtor filed its Emergency Motion to

Assume Executory Contract with NOWaccount Network Corporation [ECF No. 10], which is

currently set for a continued hearing on June 17, 2021 at 2:00 PM.

       3.      The Debtor and NOW wish to enter into a modified NOWaccount Merchant

Services Agreement (the “Amended Contract”).           The Debtor is waiting on the finalized

Amended Contract, which will be filed with the Court upon receipt.

       4.      The Debtor has postponed cancellation of its insurance. As a result, the insurance

will remain in effect through June 10, 2021.

       5.      The Initial Contract remains active and is an asset of the Debtor and its estate.

Pre-petition the Debtor sold receivables to NOW, and pursuant to the Initial Contract. NOW has

agreed to continue to purchase receivables from the Debtor pursuant to the terms of the

Amended Contract. The Debtor needs access to the funds the Amended Contract will generate

from the trip the Debtor intends to make, leaving Brownsville Texas, tomorrow, Friday, June 4,

2021 (the “June 4 Voyage”).

       6.      The Debtor’s customers, Transplace, RCS, and Landstar have approved the

selling of invoices to be generated by the June 4 Voyage, in the approximate amounts of

$126,000 (Transplace), $63,500 (RCS), and $107,000 (Landstar). The net payment from NOW

will be sufficient to cover all costs of the June 4 Voyage, and the return to Brownsville after the

removal of the cargo.




                                                2
            Case 8:21-bk-02588-CPM            Doc 51     Filed 06/03/21   Page 3 of 6




                                       RELIEF REQUESTED

       7.      Through this Motion, the Debtor seeks authority from the Court to (i) assume the

Amended Contract pursuant to Section 365(a) of the Bankruptcy Code, and pursuant to

Amended Contract incur debt to be secured by any sold receivable, and (ii) factor receivables

with NOW and to grant NOW the liens and other protections provided for under the Amended

Contract, including a post-petition liens on accounts receivables to same extent, validity, and

priority as existed pre-petition.

   I. Amended Contract with NOW

       8.       The Amended Contract is critical for the continued operations of the Debtor’s

business and assumption is in the best interest of the estate. The Debtor is a relatively new

company, and needs quicker access to capital to be able to remain operational and become

profitable. The Debtor’s receivables are generally paid between net 30 and net 60 days, however

the obligations the Debtor must pay, especially in light of the pre-petition defaults, need to be

paid prior the Debtor’s collection on its receivables.

       9.      Section 365(a) of the Bankruptcy Code provides that a debtor, “subject to the

court’s approval, may assume or reject any executory contract or unexpired lease.” 11 U.S.C. §

365(a). Courts routinely approve motions to assume contracts or unexpired leases upon a

showing that the debtor’s decision to take such action will benefit the debtor’s estate and is an

exercise of sound business judgment. See Sharon Steel Corp. v. Nat’l Fule Gas Distrib. Corp.,

872 F.2d 36 (3d Cir. 1989); In re H.M. Bowness, Inc., 89 B.R. 238 (Bankr. M.D. Fla. 1988)

(“Ordinarily, the decision to assume or reject an executory contract is left entirely to the debtor.

Upon proper motion, the court should give perfunctory approval of the decision subject only to

review under the business judgment rule.”).




                                                  3
             Case 8:21-bk-02588-CPM          Doc 51     Filed 06/03/21    Page 4 of 6




       10.       Courts generally do not second guess a debtor’s business judgment concerning the

assumption of an executory contract or unexpired lease. See In re Trans World Airlines, Inc., 261

B.R. 103 (Bankr. D. Del. 2001); Lubrizol Enters., Inc. v. Richmond Metal Finishers, Inc., 756

F.2d 1043 (4th Cir. 1985); In re Health Science Products, Inc., 191 B.R. 895 (Bankr. N.D. Ala.

1995) (“The issue thereby presented for determination by the bankruptcy court is whether the

decision of the debtor is so manifestly unreasonable that it could not be based on sound business

judgment, but only on bad faith, whim, or caprice”).

       11.       The right of a debtor-in-possession to assume unexpired leases and executory

contracts is fundamental to the bankruptcy process because it supplies a mechanism to

supplement its financial responsibilities to the bankruptcy estate. The Debtor has concluded that

the Contract is necessary for an effective reorganization and that continued performance under

the Contract would not constitute an unnecessary drain upon the financial resources of the

Debtor without any corresponding benefit to its bankruptcy estate. Accordingly, the Debtor

submits that the assumption of the Contract comports with the requirements of Section 365(a) of

the Bankruptcy Code and satisfied the business judgment rule.

   II. Approval of Sale of Post-Petition Receivables

       12.       The Debtor submits that irreparable harm will result if the Debtor cannot sell its

accounts receivables as necessary. Such irreparable harm would include the inability of the

Debtor to continue with recent contracts that require the purchase of substantial supplies. The

Debtor’s employees and the new contracts are critical to the success of the Debtor’s efforts

to reorganize.

       13.       The Debtor respectfully requests this Court hear this Motion on an emergency

basis so the Debtor can acquire cash to meet its obligations during the pendency of this case,




                                                  4
                Case 8:21-bk-02588-CPM     Doc 51     Filed 06/03/21   Page 5 of 6




including paying its employees pre-petition wages as sought through separate motion.

          14.     The Debtor submits that the relief requested in this Motion is in the best

interest of the estate as it will provide the ongoing capital the Debtors needs to operate its

business and generate revenue for the benefit of its creditors.

          WHEREFORE, the Debtor respectfully requests entry of an order (i) granting this

Motion, (ii) authorizing the Debtor’s assumption of the Amended Contract, (iii) authorizing the

Debtor to sell account receivables to NOW post-petition; (iv) grant replacement liens to NOW as

described in this Motion; and (v) awarding such further relief as this Court may deem just and

proper.

          DATED: June 3, 2021.

                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Attorneys for Debtor-in-Possession
                                             100 N. Tampa Street, Suite 2600
                                             Tampa, Florida 33602
                                             Telephone: (813) 439-3100
                                             Facsimile: (813) 439-3110

                                             By:    /s/ Eric D. Jacobs
                                                    Eric D. Jacobs, Esq.
                                                    Florida Bar No. 85992
                                                    ejacobs@gjb.law




                                                5
           Case 8:21-bk-02588-CPM          Doc 51     Filed 06/03/21       Page 6 of 6




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on June 3, 2021, a true and correct copy of the foregoing

document has been furnished via electronic mail by virtue of the Court’s CM/ECF notification

system to those parties receiving electronic notices via CM/ECF in this case, and via First Class

U.S. Mail and electronic mail to:

       NOWaccount Network Corporation
       800 Battery Avenue SE
       Suite 100
       Atlanta, GA 30339
       Mayra.cruz@nowcorp.com



                                            By:     /s/ Eric D. Jacobs
                                                    Eric D. Jacobs, Esq.




                                               6
